Title: To Thomas Jefferson from William Short, 28 July 1784
From: Short, William
To: Jefferson, Thomas



Dear Sir
Richmond July 28th. 1784

I am sure you will be surprized to recieve a Letter from me in Richmond at this late Date. Notwithstanding I have been expecting every Week to be my last here for some Time; the Disappointment of recieving Supplies from a Chanel which I had thought could not fail, has imposed on me the Mortification of waiting till this Period. As you know how much I wish to be with you you will know what I have suffered. And nothing gives me Consolation now but a moral Certainty of being relieved in a very short Time. The Vessel in which I had purposed sailing having taken her Departure, I shall go in the Stage to Philadelphia and sail from thence or N. York. I had so full a Conviction of being furnished with the necessary Supplies that I should have endeavoured to have overtaken you  at Boston, if I had been sure you would have staid there as late as you did, and left them to be sent after me. It is fortunate, as Matters have turned up that I did not. This will teach me not to trust too much to the Punctuality of my Countrymen. Indeed I have seen such Proofs of a Want of Faith in them lately that I have been half persuaded to give in to the general Outcry of ‘an universal Depravity of Manners.’
The Assembly at their last Session voted a Statue to Genl. Washington. The Executive are to take Measures for procuring it. They have determined to put the Execution of this Business under your and Dr. Franklin’s Hands and some Weeks ago wrote to Peal to have a Copy of his Picture taken and sent to your Address. Lest it should get there before you have recieved an Account of it, the Governor has written to you on this Subject and put the Letter into the Hands of Mr. Alexander who has a Vessel to sail in a Day or two. I commit this to him also. By me you will recieve a Duplicate of the Governor’s Letter &c. I wrote you some Time past by another of Alexander’s Vessels. He inclosed it to Mr. Williams his Corespondent in Paris. It was written in an Hurry and merely to account for my Delay and to give you the most unquestionable Assurances of joining you at the shortest possible Period. I repeat them now and beg you to be fully persuaded that in Despite of every Obstacle I will present myself to you in Paris at the first Instant that the Circumstance which I have mentiond will admit of it. You may count on me as if present. And I insist on it with the more sollicitude, that no Body may be allowed to supplant me either in your Partiality or your Confidence. I do not discover from the Journals of Congress that the Commissioners are to be allowed a private Secretary. Whether they are or not, will not influence my Determination. I shall be perfectly happy to be with you, and although to have some Employment under you would be very agreeable, yet it will be enough for me to enjoy the Advantage of your friendly Instructions. I shall hope you will command my Services on every Occasion where they can save you any Trouble.
The Assembly voted at their last session the Sale of the public Property here. In Order to begin the Buildings on the Hill the Directors have contracted with an Undertaker, and Ry Randolph is to draw the Plan. I wished them very much to send to some Part of Italy for a Designer and Workmen. A good Model I think would be of very great public Utility, and the Example of importing Workmen would unquestionably be followed and be attended with very good Consequences. But I do not think the Directors believe it is  possible to build a more magnificent House than the Wmsburg Capitol. It seems impossible to extend their Ideas of Architecture beyond it.
I have heard from Mr. Kello on the Subject of the Nottoway Indians and shall bring the Papers, viz., his and a Parson Gurlies Letter with me.
I saw your Steward Capt. Key last Evening. He says Bob has returned to Monticello. I heard also from Mr. Eppes’s. The Family, and particularly your little Daughters, are in perfect Health. I hope I shall bring you the same Account myself shortly. I have disposed of my Horses or I would ride to Eppington to see them before I set out. And to borrow Horses here is next to impossible.
Adieu au revoir. Let me beg you will continue to believe as long as I deserve to be that I am with Sincerity & Truth Yours &c.,

W Short

